Citation Nr: 1737966	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-33 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected left tibial plateau stress fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from February 2007 to January 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision in which the RO, inter alia, denied service connection for low back pain.  In January 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2010. 

In June 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; and in November 2010, the Veteran and his wife testified during a Board video conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record.

In July 2013 and May 2016, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim for service connection (as reflected by July 2014 and July 2017 supplemental statements of the case (SSOCs)) and returned the matter to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Prior to beginning active duty service at age 26, the Veteran's usual occupation was carpenter.

3.  The totality of the lay and medical evidence of record tends to support a finding that  the current lumbar spine disability, diagnosed on  MRI  in March 2008 as L4-5 and L5-S1 disc bulging with foraminal narrowing and left-side herniation, had its onset during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for L4-5 and L5-S1 disc bulging with foraminal narrowing and left-side herniation are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the Board's fully favorable disposition of the claim for service connection for a lumbar spine disability, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

The Veteran seeks service connection for lumbar spine disability, to include as secondary to his service-connected left tibial plateau stress fracture.  In written statements and testimony, he typically described his low back pain beginning during military service after his weight-bearing cast for his tibial fracture was removed and he started to walk again without crutches.  In later statements, he suggested that his lumbar spine disability was caused by falls during military service while in a cast and using crutches, or as a result of his left tibial plateau stress fracture.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. §  3.310 (a) (2016). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. §  3.310(a); Allen v. Brown, 7 Vet. App. 439   (1995). VA

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The Veteran's service treatment records reflect that he entered active duty service at age 26 and reported his usual occupation as carpenter.  He denied a history of recurrent back pain or any back problem.  On entrance examination in December 2006, his spine was normal on clinical evaluation.  During training in March 2007, he fell onto a log, resulting in rib pain.  An x-ray examination of his ribs was reported as normal.  In April 2007, the Veteran underwent a bone scan of his left lower extremity to evaluate his complaints of leg pain below the knee.  The impression was high grade stress fracture of left tibial plateau.  

During a May 2007 orthopedic clinic consultation, the Veteran stated that he had run during the week after self-discontinuing his crutches.  He was placed in a long leg cast with instructions to use crutches and avoid weight-bearing.  His long leg cast was replaced the next day because it had broken when he had to walk on his cast at night in rough terrain in the woods with his unit.  Later that month, his cast broke again.  He received a patellar tendon bearing replacement cast.  Several x-ray studies since the April 2007 bone scan documented left tibial healing.

An envelope addressed to the Veteran, which was postmarked in May 2007 and date-stamped as received three days after it was mailed, contained an undated letter from the Veteran's spouse.  In the letter, she suggested, "Maybe I could try to massage your back?  I'm sorry you're in so much pain....What did the [doctor] say? Was the cast broken or completely cracked?  Why are they still making you train?"  (The Veteran submitted this evidence during the November 2010 Board hearing).

A July 2007 physical therapy record reflects the Veteran's complaint of joint pain in his knees after running two days earlier and self-discontinuing his crutches one week earlier.  He also underwent Medical Board examination in July 2007 to evaluate his tibial fracture and other medical issues unrelated to his back.  In a July 2007 medical history report, he again denied any recurrent back pain or any back problem, and a corresponding examination report noted a normal spine.  Several days later in July 2007, he complained of back pain and his spine appeared curved on clinical examination.  An x-ray report of the entire spine revealed a cervical dorsal levoscoliosis, but no scoliosis seen at the thoracolumbar area.

Treatment records dated in October 2007 reflect the Veteran's report of a new onset of constant low back pain, which he believed was a "pinched nerve."  He denied any trauma to the back, accident, or fall.  Physical examination revealed tenderness to palpation and muscle spasm of the lower back.  A lumbar spine x-ray study was reported as unremarkable.

In January 2008, the Veteran was medically discharged from service due to his left tibial fracture, cervical spine torticollis, and Tourette's syndrome with frequent tics.  He submitted his application for service connection the same month he was discharged and reported that his low back pain began in October 2007.  

During a private neurological evaluation with P. Kumari, M.D., in March 2008, the Veteran described using crutches for a left tibial fracture during military service and experiencing an onset of low back pain six to seven months earlier (August or September 2007) when he stopped using crutches.  Dr. Kumari believed the Veteran "most likely" had a "musculoskeletal strain," but ordered a lumbar MRI to rule out any disc disease as a cause of his symptoms.  The impression of the lumbar spine MRI was diffuse disc bulging at L4-5 level leading to a mild degree of bilateral foraminal narrowing; mild diffuse disc bulging at L5-S1 with a more focal herniation to the left side, mild foraminal narrowing to the right side, and moderate to severe foraminal narrowing to the left side. 

The Veteran was afforded a VA general medical examination in June 2008.  He identified the onset of his low back pain in July 2007 and believed the pain may have been due to crutch-walking required for his left tibial stress fracture.  He stated that his back pain prevented him from working in his usual occupation as a carpenter or roofer.  The diagnosis was diffuse disc bulging at L4-L5; mild disc bulging at L5-S1 with herniation.  The examiner did not provide a medical opinion regarding the onset or etiology of the Veteran's low back disability.  

The Veteran established VA medical care in October 2008.  At that time, he reported being a carpenter by trade, but having back pain that prevented such work.  He stated he had a work-up in the past for his low back pain and declined a referral to the pain clinic.  The assessment was low back pain.  A January 2009 VA lumbosacral spine x-ray report documents the Veteran's clinical history of a left tibial fracture during service and being on crutches for three months before the onset of low back pain.  The impression was normal lumbosacral spine.  A January 2010 VA primary care record reflects the Veteran's report that we was working full-time in sales.

The Veteran was afforded a VA spine examination in February 2010.  He then described low back pain beginning slowly while recovering from his tibial fracture, for which he was immobilized in a cast and using crutches, but denied any trauma, accident, or other event.  Findings on lumbosacral x-ray examination included mild disc space narrowing and facet arthrosis noted at the L5-S1 level.  The examiner reported that x-rays were normal and a February 2009 MRI showed focal disc protrusion at L4-5 and L5-S1.  The assessment was low back pain.  

The examining physician opined "with great medical confidence" that the Veteran's L4-5 and L5-S1 disc protrusions were not caused by, or a result of, his time in the military service.  The examiner emphasized that service treatment records did not show any complaint or treatment for low back pain, and there was "no event that started this."  He commented that because the back pain began gradually and there "certainly was no incident or event that brought it on," he questioned "how it even began."  The examiner explained that the findings of lumbar spine disc protrusion were almost ubiquitous, and if there had been an event in service such as heavy lifting with the immediate onset of pain, the event could be linked to the MRI finding.  The examiner added that the disc bulge or protrusion at two levels was ubiquitous, was "going on in [the Veteran] as his own natural history and natural progression," and "happening to him regardless of the service."

In November 2010, the Veteran testified that while in a cast and still using crutches, he fell into a fox hole and broke his cast.  He described a second fall down a flight of stairs approximately one week later, during which he broke his cast again and noticed some dull, aching back pain.  He stated that the sharp, shooting, pinching pain intensified as soon as his crutches for his tibial fracture were discontinued and he was able to walk.

In October 2013, another VA physician reviewed the Veteran's claims file and opined that the current low back disability was less likely than not incurred in or caused by military service.  The reviewing examiner observed there were no complaints of back pain mentioned prior to 2007 and the only history of falls was that provided by the Veteran in hearing testimony.  However, the examiner could find no records regarding either of the two reported falls.  The examiner commented that other treatment records documented the Veteran's report of back pain that began gradually as he was recovering from his tibia fracture.  Regarding the mild disc narrowing at L5-S1 seen on February 2010 x-ray films, the examiner indicated that medical literature would suggest the Veteran had a gradual disc degeneration.  

The VA physician noted that two physicians previously diagnosed L4-5 and L5-S1 disc protrusions and explained that MRI findings, including disc herniations, are very common at these levels and cannot be attributed to the Veteran's symptoms with any certainty because there were no neurologic symptoms that correlate with the dermatomes or myotomes associated with this level.  With respect to the March 2008 MRI findings of disc bulging with foraminal narrowing and focal herniation to the left side, specifically, the examiner explained that medical literature confirms that disc herniation is most often the result of a gradual, age-related wear and tear called disc generation and that spinal discs lose water content with age, making them less flexible and more prone to tears or rupture with even a minor strain or twist.  Rarely, a traumatic event such as a fall or a blow to the back can cause a herniated disc.  The examiner reiterated there was no supporting evidence found in the Veteran's service treatment records to substantiate the claim of a back disability or falls that resulted in back injury or disability.  Finally, the examiner detailed that the left tibial plateau fracture had healed and resolved without sequelae or residuals based on a June 2008 tibia/fibula x-ray report.  As a result, there was no correlation between the Veteran's left tibial stress fracture and his low back pain resulting from the disc protrusions.

In May 2016, the Board remanded the claim on appeal because service treatment records associated with the claims file did, in fact, document complaints of back pain in July and October 2007; however, the service treatment records also appeared to be incomplete.  In April 2017, VA received the complete service treatment records from the Martin Army Community Hospital.  These records document the fall in March 2007 before the Veteran's left tibial stress fracture was discovered by bone scan and two left leg cast replacements in May 2007 after breaking. 

During a VA spine examination in May 2017, the Veteran reported the onset of sharp back pain occurring after his left leg cast had broken twice and been repaired.  He described his current symptoms and indicated he worked in construction prior to his active duty service and now owned his own roofing company.  Following a review of the claims file and examination, the diagnosis included backache diagnosed in 2007, lumbar disc disease diagnosed in 2009 by MRI, and lumbar spine degenerative arthritis diagnosed on x-ray examination in 2016.  

The examining physician opined that the Veteran's current low back disability was less likely than not incurred in or caused by service, or caused or aggravated by his service-connected left tibial plateau fracture.  In support of his conclusion, the examiner  indicated there was "no documentation of the falls" the Veteran described as occurring during service.  He explained that while the Veteran was treated conservatively for a diagnosed backache in October 2007, there was "no finding of a chronic low back pain" disorder.  Regarding secondary service connection, the examiner detailed that while a lumbar spine disorder "could occur if there was a significant leg length discrepancy of 3 to 6 cm or beyond to cause a significant gait disturbance, the Veteran's left tibial plateau fracture had healed without residual and his leg lengths were symmetric.  

The examiner summarized that the Veteran's service treatment records did not support findings of a chronic low back disorder.  Instead, the examiner cited the explanation by a prior VA examiner that disc herniation is "most often the result of gradual, age-related wear and tear" and opined that the "current low back condition was most likely caused by [the Veteran's] work in construction as well as roofing and normal physiologic aging."  

Having considered the totality of the medical and lay evidence of record, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that service connection is warranted for L4-5 and L5-S1 disc bulging with foraminal narrowing and left-side herniation. 

First, the Board finds the Veteran's statements generally credible regarding the onset of his back pain occurring gradually during service after his left leg cast was removed and he discontinued using crutches because they are internally consistent and supported by contemporary treatment records, including the private treatment records documenting a current lumbar spine disability in March 2008, two months after discharge from service.  Moreover, the letter from the Veteran's spouse, post-marked in May 2007, supports the conclusion that the Veteran experienced some degree of pain, including in his back, after he broke his long leg cast while training in the woods with his unit the day after he received the cast, even though he did not report back pain at the time his cast was replaced the next day.

Second, the Board finds the contemporaneous medical and lay evidence of record sufficiently supports a continuity of symptoms of back pain   since October 2007.  Here, the Veteran described constant, pinching, low back pain in October 2007 and physical examination findings documented tenderness to palpation and muscle spasm; he filed his claim for service connection the same month he was medically discharged from service; and the March 2008 lumbar MRI report documented a current disability manifested by disc bulging, foraminal narrowing, and herniation.

Finally, the Board finds that the medical opinion proffered by the May 2017 VA examiner, while negative in its conclusions, nonetheless, includes comments that tend to support the Veteran's claim for service connection.  In this regard, the Veteran's service treatment records document his usual occupation as a carpenter at the time he entered active duty service at age 26 in 2007.  The May 2017 examiner also highlighted that "disc herniation is most often the result of gradual, age-related wear and tear" and his belief  that  the Veteran's current low back disability was "most likely caused by his work in construction" and normal physiologic aging.  In addition, although the examiner accurately observed that the Veteran's service treatment records did not demonstrate a chronic low back disability, the Board finds the Veteran's pre-service work history in construction, the October 2007 report of constant low back pain with objective clinical findings, and the March 2008 MRI report documenting current lumbar spine disability sufficiently demonstrate a chronic low back disability that initially manifested during the Veteran's military service.

The Board acknowledges the unfavorable VA medical opinions of record, but notes that VA did not have the Veteran's complete service treatment records until April 2017.  Furthermore, the opinions generally focused on the absence of a documented in-service injury directly to the back and absence of evidence that the left tibial fracture caused or aggravated the current low back disability, rather than the evidence pointing to pre-service occupational wear and tear, an in-service onset of low back pain, and post-service medical evidence documenting current lumbar spine disability immediately after military service. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra.

Given the evidence discussed above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection, on a direct basis, for L4-5 and L5-S1 disc bulging with foraminal narrowing and left-side herniation are met.  [As such, the matter of entitlement to service connection on a secondary basis need not be addressed.].


ORDER

Service connection for L4-5 and L5-S1 disc bulging with foraminal narrowing and left-side herniation is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


